UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT


                          __________________

                             No. 96-60054
                           Summary Calendar
                          __________________



     MYRA LEIGH,

                                         Plaintiff -Appellant,

                                versus

     WAL-MART STORES, INC.; LONNIE LUKER,

                                         Defendants - Appellees.

         ______________________________________________

      Appeal from the United States District Court for the
                Southern District of Mississippi
                           (3:95-CV-3)
         ______________________________________________

                          June 27, 1996
Before SMITH, BENAVIDES and DENNIS, Circuit Judges.

BENAVIDES, Circuit Judge:*

     In this "slip and fall" case, Myra Leigh appeals from a

summary judgment granted in favor of defendants Wal-Mart Stores,

Inc. and store manager Lonnie Luker.     We affirm.

     On June 27, 1993, while shopping with her husband at a Wal-

Mart, Leigh stepped into a puddle of a cleaning product and slipped

and fell to the floor.    Leigh alleges that the spill was caused by



*
 Pursuant to Local Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.
a leak from the bottom of a bottle of Pine Fresh that had fallen to

the floor, cracked, and was later replaced on the merchandise

display.   Leigh sued Wal-Mart and the store manager in Mississippi

state court alleging: 1) negligence in allowing the puddle to exist

on the premises; and 2) negligent display of merchandise. Wal-Mart

removed to federal court on the basis of diversity.

     The district court granted summary judgment for the defendants

on both claims.      The court found that Leigh could not prevail on

the premises liability claim because the summary judgment evidence

reflected that the puddle was not created by a Wal-Mart employee

and Wal-Mart had neither actual nor constructive notice of the

spill. The court rejected the negligent display claim on the basis

that there was no evidence that the display was unreasonably safe

and, even if the there was negligent display, the display was not

the proximate cause of Leigh's injuries.          Leigh now appeals.

     We review a summary judgment under well-established standards.

Blakeney v. Lomas Info. Sys., Inc., 65 F.3d 482, 484 (5th Cir.

1995), cert. denied, 116 S. Ct. 1042 (1996); see Sterling Property

Management, Inc. v. Texas Commerce Bank, Nat'l Ass'n, 32 F.3d 964,

966 (5th Cir. 1994).

     To    recover    for   negligence,   Leigh     has   the   burden   of

establishing that Wal-Mart had a legal duty to Leigh, Wal-Mart

breach the duty, and that she sustained injuries proximately

resulting from the breach.      See Hardy v. K Mart Corp., 669 So. 2d
34, 37-38 (Miss. 1996).     In the context of a "slip and fall" claim,


                                    2
Leigh must produce evidence that: 1) a negligent act of Wal-Mart

caused her injury; or 2) Wal-Mart had actual knowledge of the

dangerous condition; or 3) the dangerous condition existed long

enough to impute constructive knowledge.           Id. at 38.

       Summary judgment was appropriate in this case.             As to the

"puddle claim," there was no evidence that an employee of Wal-Mart

caused the spill. Similarly, there is no summary judgment evidence

that   Wal-Mart   had   actual   knowledge   of    the   spill.       In    fact,

assistant manager Brian Magee testified that he walked through the

area two to three minutes before the fall and saw no spill.                 Leigh

speculates that the spill must have been on the floor long enough

to constitute constructive knowledge because of the spill's size1

and the small crack in the bottom of the leaky bottle.                     As the

district court properly noted, Leigh's conjecture on this issue

does   not   amount   to   evidence   sufficient    to    withstand    summary

judgment.    We do not indulge in presumptions on the length of time

an unsafe condition may have existed; a plaintiff must present

specific evidence on this point. Dickens v. Wal-Mart Stores, Inc.,

841 F. Supp. 768, 771 (S.D. Miss. 1994).                 Leigh presented no

evidence as to the length of time the spill was present.                       In

contrast, Wal-Mart presented sworn testimony that the spill was not

there just minutes before the accident.       Consequently, there is no

summary judgment evidence sufficient to establish constructive


1
     Leigh's husband testified that the spill was three to four
feet in diameter after Leigh had fallen in it. Mrs. Leigh offered
no testimony as to the size of the spill.

                                      3
notice.

     Similarly, the negligent display claim cannot survive summary

judgment.   The owner of a business is not an insurer against all

injuries.    Waller v. Dixieland Food Stores, Inc., 492 So. 2d 283,

285 (Miss. 1986).     Wal-Mart's duty as a business owner is to keep

the premises reasonably safe and, when not, to warn of dangers not

in plain view.      McGovern v. Scarborough, 566 So. 2d 1225, 1228

(Miss. 1990).       While Leigh presented evidence of alternative

display techniques, there is no summary judgment evidence that Wal-

Mart's display was unreasonable.         Instead, Wal-Mart presented

testimony    that    reasonable   care    was   properly   exercised.

Additionally, there is no question that the display at issue was

clearly in plain view.

     Moreover, even assuming arguendo that the merchandise was

displayed in a negligent fashion, Leigh cannot demonstrate that the

display was the proximate cause of her injuries.       The proximate

cause of an injury is that cause which in natural and continuous

sequence unbroken by any intervening cause produces the injury.

Grisham v. John Q. Long V.F.W. Post, 519 So. 2d 413, 417 (Miss.

1988).    As the district court properly noted, this is not a case

where Leigh knocked over the display and became injured.     Rather,

Leigh asserts that somehow a bottle dropped, became cracked, and

was replaced on the display.      Given this intervening cause, the

manner of display cannot be characterized as the proximate cause of

her alleged injuries.


                                   4
     Finally, Leigh's reliance on Hardy is misplaced.      In Hardy,

the Mississippi Supreme Court reversed a summary judgment granted

in favor of a business owner involving a slip and fall.    Unlike the

instant case, in Hardy there was conflicting summary judgment

evidence as to whether employees of the store had actual knowledge

of the spill. 669 So. 2d at 39.        Additionally, the assistant

manager testified that stacking paint cans higher than three layers

was unsafe; there was evidence that displays in the store were

stacked five levels high.   Id. at 38.   Consequently, there was some

evidence of admission of breach of care.     The Mississippi Supreme

Court, applying the Mississippi state summary judgment standard,

concluded that the trial court had insufficiently complete facts

before it thereby precluding summary judgment.     Id.   In contrast,

Leigh has presented no summary judgment evidence to contradict Wal-

Mart's evidence that negates the negligence claims.         Hardy is

therefore easily distinguishable from the instant case.

     The judgment of the district court is AFFIRMED.




                                  5